UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-4891



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


PAUL   CHISHOLM,  III,   a/k/a     Paul     Junior
Chisholm, a/k/a Paul Chisholm,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (CR-00-58)


Submitted:   March 18, 2005                   Decided:   April 20, 2005


Before LUTTIG, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank W. Dunham, Jr., Federal Public Defender, Walter B. Dalton,
Assistant Federal Public Defender, Norfolk, Virginia, for
Appellant.   Paul Joseph McNulty, United States Attorney, Robert
Joseph Seidel, Jr., Assistant United States Attorney, Norfolk,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Paul   Chisholm,    III,    appeals    the    district      court’s

imposition of a seventeen-month term of imprisonment and thirteen

months of supervised release after the court revoked, for a second

time, his supervised release.         Counsel has filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967), raising

one issue but stating that, in his view, there are no meritorious

issues for appeal.     Chisholm was informed of his right to file a

pro se supplemental brief but has not done so.          We affirm.

          Counsel asserts that the district court’s imposition of

a seventeen-month sentence was plainly unreasonable.                  Because

Chisholm did not object to the sentence in the district court, our

review is for plain error.    United States v. Osborne, 345 F.3d 281,

284 (4th Cir. 2003) (citing United States v. Olano, 507 U.S. 725,

732 (1993)). Chisholm’s sentence fell within the statutory maximum

and within the suggested, nonbinding guideline range set forth in

U.S. Sentencing Guidelines Manual § 7B1.4(a), p.s. (2003).                 We

therefore find that the district court did not plainly err in

sentencing Chisholm.

          In accordance with Anders, we have reviewed the entire

record   for   any   meritorious     issues     and    have   found     none.

Accordingly, we affirm.      This court requires that counsel inform

his client, in writing, of his right to petition the Supreme Court

of the United States for further review.         If the client requests


                                 - 2 -
that a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.   Counsel’s motion must state that

a copy thereof was served on the client.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                          AFFIRMED




                              - 3 -